Citation Nr: 1426237	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate rating for erectile dysfunction associated with a service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran testified at a Board videoconference hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  The VLJ who held the July 2011 hearing has since retired from the Board.  In July 2012, the Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran was informed that if he did not respond within 30 days the Board would assume that he did not want another hearing and would proceeding accordingly.  The Veteran did not respond to the Board's letter.  Thus, the Board will proceed with appellate review.  The undersigned has reviewed the transcript of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

This case was previously before the Board in September 2011, at which time the issue currently before the Board was remanded to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining an appropriate VA examination.  The issue has since been returned to the Board for additional appellate review.


FINDING OF FACT

Erectile dysfunction is not etiologically associated with active duty service or a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in February 2007 providing him with proper notification.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, and the VA Medical Center treatment notes and identified private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Veteran was afforded a VA examination in October 2011.   The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  A rationale was provided with the negative opinion.  The VA report of the examination was more than adequate.

Discussion of the Veteran's July 2011 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a separate evaluation for erectile dysfunction was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the onset of his erectile dysfunction and his post-service treatment for the same.  Such triggered the Board's September 2011 Remand.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a  present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has asserted that he has erectile dysfunction that is related to his service-connected back disability.

A review of the service treatment records is negative for treatment for or a diagnosis of erectile dysfunction.  

A review of the post-service VA treatment records shows notations of erectile dysfunction.  The Veteran reported that he had been diagnosed with erectile dysfunction as early as October 2007.

In October 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and medical history.  The Veteran reported that he was taking continuous medication for his condition.  After a physical examination, the examiner opined that the Veteran's "claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner noted that in 2011 the Veteran had neuro-stimulators implanted due to chronic pain.  An EMG in November 2011 showed no radiculopathy of the lower extremities.  Also, any radiculopathy affected a specific nerve and dermatome and did not affect the autonomic peripheral system, which is responsible for the erection and ejaculation.  Accordingly, the examiner found that the Veteran's "ED is less likely as not [due] to the low back condition."  

The Board finds the opinion of the October 2011 VA examiner to be highly probative as it was based on a complete review of the record along with a physical examination by an examiner with sufficient expertise.  

Consideration has been given to the Veteran's assertion that his erectile dysfunction is caused by his back disability.  However, while the Board readily acknowledges that Veteran is considered competent to report symptoms of erectile dysfunction, there is no indication that the Veteran is competent to provide a medical nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, there is no evidence of record indicating that the Veteran's erectile dysfunction is related to his back disability.  The best medical evidence of record indicates that the Veteran's erectile dysfunction is less likely than not associated with his service-connected disability.  Further, the Veteran has not asserted that his erectile dysfunction is directly related to his active duty service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for erectile dysfunction is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A separate rating for erectile dysfunction associated with a service-connected thoracolumbar spine disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


